IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                     TROESTER V. TROESTER


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                               TIMOTHY D. TROESTER, APPELLANT,
                                                V.

                                 LINDA M. TROESTER, APPELLEE.


                              Filed July 2, 2019.    No. A-17-1044.


                                     SUPPLEMENTAL OPINION


      Appeal from the District Court for Hamilton County: RACHEL A. DAUGHERTY, Judge.
Supplemental opinion: Former opinion modified. Motion for rehearing overruled.
       Steven B. Fillman for appellant.
       Megan M. Zobel and Amie C. Martinez, of Anderson, Creager & Wittstruck, P.C., L.L.P.,
for appellee.


       PIRTLE, BISHOP, and ARTERBURN, Judges.
       PER CURIAM.

        Case No. A-17-1044 is before this court on a motion for rehearing filed by the appellant,
Timothy D. Troester, regarding our memorandum opinion, Troester v. Troester, No. A-17-1044,
2019 WL 1772906 (Neb. App. Apr. 23, 2019) (selected for posting to court website). Also before
us is Timothy’s objection and request to strike attachments and references outside the record which
are contained in the “Objection to Motion for Rehearing” filed by appellee, Linda M. Troester. We
sustain Timothy’s objection to Linda’s response and strike the attachments and references
contained therein which are outside the record. Regarding Timothy’s motion for rehearing, we
overrule the motion, but for purposes of clarification, we modify the opinion as follows:



                                               -1-
        In the section of the opinion designated as “Child Support,” we add a paragraph at the end
that reads as follows:
               Any language in this court’s opinion suggesting that we “double-counted”
       Timothy’s income from Pioneer and Meridian is not intended. This court acknowledges
       that the accrual based farm income amounts, as set forth in an exhibit of Timothy’s income
       for the years 2012 through 2015, include earnings from Pioneer and Meridian. Importantly,
       this court’s focus is not on the specific income figures set forth in our analysis; rather, this
       court’s focus is on the evidence showing Timothy has the ability to earn more income than
       he claimed he was earning.
       The remainder of the opinion remains unmodified.
                                                             FORMER OPINION MODIFIED.
                                                             MOTION FOR REHEARING OVERRULED.




                                                -2-